DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 27-40 are pending in the instant invention.  According to the Amendments to the Claims, filed April 29, 2022, claims 37, 39 and 40 were amended and claims 1-26, 41 and 42 were cancelled.

Status of Priority

	This invention is a Continuation (CON) of International Application No. PCT/CN2020/076231, filed February 21, 2020, which claims priority under 35 U.S.C. § 119(a-d) to: a) CN 201910877661.5, filed September 17, 2019; and b) CN 201910137984.0, filed February 25, 2019.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse,  in the reply filed on April 29, 2022, is acknowledged: a) Group I - claims 27-38; and b) substituted pyrrolo[3,4-d]imidazole of formula (I) - p. 127, Example 16, MDI-216, shown to the right below, and hereafter referred to as (S)-(2-(6-(2-ethyl-5-fluoro-4-hydroxyphenyl)-1H-indazol-3-yl)-4,6-dihydropyrrolo[3,4-d]-imidazol-5(1H)-yl)(3-hydroxypyrrolidin-1-yl)methanone, where ring A = -pyrrolidin-1-yl; L = -C(O)-; at C-3, R1 = -OH; at C-2, R2 = -CH2CH3 and at C-5, R2 = -F; and each X = CH
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 .  Claim 37 reads on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Likewise, the inventor or joint inventor should further note that the elected species, shown to the right above, was found to be free of the prior art.  Thus, the examiner has expanded the forthcoming prosecution to include all claims relevant to the genus of Group I, for a first Office action and prosecution on the merits.
	Moreover, the inventor or joint inventor should further note that claims 39 and 40 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 27-38 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.


Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests additionally identifying the substituted pyrrolo[3,4-d]imidazoles of the formula (I).
	The following title is suggested: SUBSTITUTED PYRROLO[3,4-d]IMIDAZOLES AS JAK INHIBITORS.
	Appropriate correction is required.

Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).

	The examiner suggests incorporating the structure of formula (I) into the abstract, to overcome this objection.

Claim Objections

	Claim 27 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A compound of formula (I):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(I)
or a pharmaceutically acceptable salt or optical isomer thereof,
wherein:
	L is -CH2-, -C(O)-, or -S(O)2-;
	ring A is C3-7 cycloalkyl, a 3-7 membered heterocycloalkyl, a monocyclic C5-7 aryl, a bicyclic C7-11 aryl, a monocyclic 5-7 membered heteroaryl, a bicyclic 7-11 membered heteroaryl, or a 11-15 membered tricyclyl;

	each R1 is independently halogen, CN, C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, OH, OC1-8 alkyl, C3-7 cycloalkyl, a 3-7 membered heterocycloalkyl, a monocyclic C5-7 aryl, a bicyclic C7-11 aryl, a monocyclic 5-7 membered heteroaryl, or a bicyclic 7-11 membered heteroaryl;

	wherein each C1-8 alkyl, C2-8 alkenyl, C2-8 alkynyl, and OC1-8 alkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R3 substituents; and

	wherein each C3-7 cycloalkyl, 3-7 membered heterocycloalkyl, monocyclic C5-7 aryl, bicyclic C7-11 aryl, monocyclic 5-7 membered heteroaryl, and bicyclic 7-11 membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4 substituents;


	each R2 is independently halogen, CN, NO2, C1-6 alkyl, OH, OC1-6 alkyl, or OC1-6 haloalkyl, wherein each C1-6 alkyl is optionally and independently substituted with 1, 2, or 3 substituents independently selected from the group consisting of halogen, CN, C1-4 alkyl, C1-4 haloalkyl, OH, OC1-4 alkyl, and OC1-4 haloalkyl;
	each R3 is independently halogen, CN, C1-3 alkyl, C(O)NR7R8, NR5R6, OH, OC1-6 alkyl, or a 3-7 membered heterocycloalkyl, wherein each 3-7 membered heterocycloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4 substituents;
	each R4 is independently halogen, C1-3 alkyl, NH2, NHCH3, N(CH3)2, OH, or OC1-6 alkyl;
	each R5 is independently H or C1-4 alkyl;
	each R6 is independently H or C1-4 alkyl;
	each R7 is independently H or C1-4 alkyl;
	each R8 is independently H or C1-4 alkyl; and
	each X is independently CH.

	Appropriate correction is required.

	Claim 28 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound according to claim 27, or a pharmaceutically acceptable salt or optical isomer thereof, wherein L is -C(O)- or -S(O)2-.

	Appropriate correction is required.

	Claim 29 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound according to claim 27, or a pharmaceutically acceptable salt or optical isomer thereof, wherein ring A is C3-7 cycloalkyl, a 3-7 membered heterocycloalkyl, a monocyclic C5-7 aryl, or a monocyclic 5-7 membered heteroaryl.

	Appropriate correction is required.


	Claim 30 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound according to claim 27, or a pharmaceutically acceptable salt or optical isomer thereof, wherein ring A is phenyl or a monocyclic 5-6 membered heteroaryl.

	Appropriate correction is required.

	Claim 31 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound according to claim 27, or a pharmaceutically acceptable salt or optical isomer thereof, wherein 0 or 1 R1 is present and:

	R1 is C1-6 alkyl or a 5-7 membered heterocycloalkyl;

	wherein the C1-6 alkyl is optionally substituted with 1 or 2 independently selected R3 substituents; and

	wherein the 5-7 membered heterocycloalkyl is optionally substituted with 1, 2, 3, or 4 independently selected R4 substituents; and

	each R4 is independently C1-3 alkyl.

	Appropriate correction is required.

	Claim 32 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound according to claim 27, or a pharmaceutically acceptable salt or optical isomer thereof, wherein 1 or 2 R2 is/are present and each R2 is independently halogen or C1-6 alkyl, wherein each C1-6 alkyl is optionally and independently substituted with 1, 2, or 3 substituents independently selected from the group consisting of halogen, CN, C1-4 alkyl, C1-4 haloalkyl, OH, OC1-4 alkyl, and OC1-4 haloalkyl.

	Appropriate correction is required.

	Claim 33 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound according to claim 27, or a pharmaceutically acceptable salt or optical isomer thereof, wherein:
	L is -C(O)- or -S(O)2-;
	ring A is a monocyclic C5-7 aryl or a monocyclic 5-7 membered heteroaryl; and

	each R1 is independently C1-8 alkyl or a 3-7 membered heterocycloalkyl;

	wherein each C1-8 alkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R3 substituents; and

	wherein each 3-7 membered heterocycloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4 substituents.

	Appropriate correction is required.

	Claim 34 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound according to claim 33, or a pharmaceutically acceptable salt or optical isomer thereof, wherein ring A is phenyl or a monocyclic 5-6 membered heteroaryl.

	Appropriate correction is required.

	Claim 35 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound according to claim 33, or a pharmaceutically acceptable salt or optical isomer thereof, wherein 0 or 1 R1 is present and:

	R1 is C1-6 alkyl or a 5-7 membered heterocycloalkyl;

	wherein the C1-6 alkyl is optionally substituted with 1 or 2 independently selected R3 substituents; and

	wherein the 5-7 membered heterocycloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4 substituents; and

	each R4 is independently C1-3 alkyl.

	Appropriate correction is required.

	Claim 36 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound according to claim 33, or a pharmaceutically acceptable salt or optical isomer thereof, wherein 1 or 2 R2 is/are present and each R2 is independently halogen or C1-6 alkyl, wherein each C1-6 alkyl is optionally and independently substituted with 1, 2, or 3 substituents independently selected from the group consisting of halogen, CN, C1-4 alkyl, C1-4 haloalkyl, OH, OC1-4 alkyl, and OC1-4 haloalkyl.

	Appropriate correction is required.

	Claim 37 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation(s):
37.	The compound according to claim 27, or an optical isomer thereof, wherein the compound, or optical isomer thereof, is selected from the group consisting of:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
,

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
,

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
,

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
,

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
,

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
,

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
, 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
,

    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
, 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
,

    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
, 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
,

    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
, 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
,

    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
, 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
,

    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
, 
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
,
and 
    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof.

43.	A compound selected from the group consisting of:

    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
, 
    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
,

    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
, 
    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
,
and 
    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 38 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising the compound according to claim 27, or a pharmaceutically acceptable salt or optical isomer thereof, and one or more pharmaceutically acceptable carriers, adjuvants, or excipients.

	Appropriate correction is required.


Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Isotopes of substituted pyrrolo[3,4-d]imidazoles of the formula (I)

	Claims 27-38 are rejected under 35 U.S.C. § 112(a) because the specification, while being enabling for substituted pyrrolo[3,4-d]imidazoles of the formula (I), does not reasonably provide enablement for isotopes of substituted pyrrolo[3,4-d]imidazoles of the formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  Isotopes of substituted pyrrolo[3,4-d]imidazoles of the formula (I), as recited in claims 27-38, respectively, have not been adequately enabled in the specification to allow any person having ordinary skill in the art, at the time this invention was made, to make and/or use isotopes of substituted pyrrolo[3,4-d]imidazoles of the formula (I).
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the instant invention, are summarized as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes substituted pyrrolo[3,4-d]-imidazoles of the formula (I), shown to the right, as well as the myriad of potential isotopes formulated from these substituted pyrrolo[3,4-d]imidazoles of the formula  (I), shown to the right, respectively;

(b)	Nature of the invention - the nature of the invention is evaluation of substituted pyrrolo[3,4-d]imidazoles of the formula (I), shown to the right above, and/or isotopes thereof, and the pharmaco-kinetic behavior of these substances as Janus kinase (JAK) inhibitors;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Moreover, WO 20/173400 provides a synthesis of the instantly recited substituted pyrrolo[3,4-d]imidazoles of the formula (I) {Lu, et al. WO 20/173400, 2020};

(d)	Level of one of ordinary skill in the art - the artisans synthesizing the inventor’s or joint inventor’s substituted pyrrolo[3,4-d]imidazoles of the formula (I), and/or isotopes thereof, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is unclear based on the combination of Examples, on pages 78-221 of the instant specification, and Lu, et al. WO 20/173400, whether the instantly recited isotopes of substituted pyrrolo[3,4-d]imidazoles of the formula (I), are enabled.  Moreover, the following excerpt is taken from Dörwald, which has relevance to the synthesis of isotopes of substituted pyrrolo-[3,4-d]imidazoles of the formula (I) {Dörwald, F. Zaragoza.  Side Reactions in Organic Synthesis: A Guide to Successful Synthesis Design, Weinheim: WILEY-VCH Verlag GmbH & Co. KGaA, 2005, Preface}:

	Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.
		Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task.  In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence.  Only the seasoned practitioner who has experienced for himself the many failures and frustrations which the development (sometimes even the repetition) of a synthesis usually implies will be able to appraise such work.
	Chemists tend not to publish negative results, because these are, as opposed to positive results, never definite (and far too copious).

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using isotopess of substituted pyrrolo[3,4-d]imidazoles of the formula (I);

(g)	Existence of working examples - the inventor or joint inventor has provided sufficient guidance to make and/or use substituted pyrrolo[3,4-d]imidazoles of the formula (I); however, the disclosure is insufficient to allow extrapolation of the limited examples to enable the instantly recited isotopes of substituted pyrrolo[3,4-d]imidazoles of the formula (I).  The specification lacks working examples of isotopes of substituted pyrrolo[3,4-d]imidazoles of the formula (I).
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - predicting whether a recited compound, and/or an isotope thereof, is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Similarly, the specification, as originally filed, including any references incorporated therein, fails to provide the necessary support required by 35 U.S.C. § 112(a) to enable the instantly recited isotopes of substituted pyrrolo[3,4-d]imidazoles of the formula (I).  Thus, it is unclear, based on the guidance provided by the specification, whether an isotope of a substituted pyrrolo[3,4-d]imidazole of the formula (I), such as (S)-(2-(6-(2-ethyl-5-fluoro-4-(hydroxy-d)phenyl)-1H-indazol-3-yl)-4,6-dihydropyrrolo[3,4-d]imidazol-5(1H)-yl)(3-hydroxypyrrolidin-1-yl)methanone, shown to the left above, is either synthetically feasible or possesses utility as a Janus kinase (JAK) inhibitor.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using isotopes of substituted pyrrolo[3,4-d]imidazoles of the formula (I), is clearly justified.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 27, 29-32 and 38 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the term, linkage, with respect to L, is a relative term which renders the claim indefinite.  The term, linkage, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification fails to adequately define the term, linkage.  Similarly, the meaning of a term cannot depend on the unrestrained, subjective opinion of the inventor or joint inventor practicing the invention.  Moreover, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the substituted pyrrolo[3,4-d]imidazoles of the formula (I) have been rendered indefinite by the use of the term, linkage.  {See Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1347-48, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005); and MPEP § 2173.05(b)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 37 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 37 recites the limitation, The compound… according to claim 27, wherein the compound is selected from the group consisting of… , in lines 1-3 of the claim.  There is insufficient antecedent basis, in claim 27, for this limitation, with respect to the following substituted pyrrolo[3,4-d]imidazoles:
	(2-(6-(2-ethy1-5-fluoro-4-hydroxyphenyl)-1H-indazol-3-yl)pyrrolo[3,4-d]imidazol-5(1H.4H,6H)-yl)(3-hydroxylcyclobutyl)ketone;
	(S)-(2-(6-(2-ethy1-5-fluoro-4-hydroxyphenyl)-1H-indazol-3-yl)-4,6-dihydropyrrolo[3.4-d]imidazol-5-(1H)-yl(3-hydroxylpyrrolidin-1-yl)ketone;
	5-ethyl-2-fluoro-4-(3-(5-(4-hydroxylcyclohexyl)-1,4,5,6-tetrahydropyrrolo[3.4-d]imidazol-2-yl)-1H-indazol-6-yl)phenol;
	4-(3-(5-(cyclopentyl-1,4,5,6-tetrahydropyrrolo[3.4-d]imidazol-2-yl)-1H-indazol-6-yl)-5-ethyl-2-fluorophenol;
	5-ethyl-2-fluoro-4-(3-(5-(tetrahydro-2H-pyran-4-yl)-1,4,5,6-tetrahydropyrrolo[3.4-d]imidazol-2-yl)-1H-indazol-6-yl)phenol;
	Cyclopropyl (2-(6-(2-ethyl-5-fluoro-4-hydroxyphenyl)-4-methyl-1H-indazol-3-yl)-4,6-
dihydropyrrolo[3,4-d]imidazol-5(1H)-yl)ketone;
	(S)-(2-(6-(2-ethyl-5-fluoro-4-hydroxyphenyl)-4-methyl-1H-indazol-3-yl)-4,6-dihydropyrrolo[3,4-d]imidazol-5(1H)-yl)(3-hydroxylpyrrolidin-1-yl)ketone;
	(R)-(2-(6-(2-ethyl-5-fluoro-4-hydroxyphenyl)-1H-indazol-3-yl)-4,6-dihydropyrrolo[3,4-d]imidazol-5(1H)-yl)(3-hydroxylpyrrolidin-1-yl)ketone;
	(2-(6-(2-ethyl-5-fluoro-4-hydroxyphenyl)-1H-indazol-3-yl)-4,6-dihydropyrrolo[3,4-d]imidazol-5(1H)-yl)(4-hydroxylpiperidin-1-yl)ketone; and
	1-(2-(6-(2-ethyl-5-fluoro-4-hydroxyphenyl)-1H-indazol-3-yl)-1,4.5,6-tetrahydropyrrolo[3.4-d]imidazol-5-carbonyl)pyrrolidin-3-nitrile.

	Moreover, the inventor or joint inventor should further note that the aforementioned substituted pyrrolo[3,4-d]imidazoles are not substituted pyrrolo[3,4-d]imidazoles of the formula (I), particularly with regard to L, R1, and/or X, respectively.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624